                Case 3:20-mj-71049-MAG Document 2 Filed 07/31/20 Page 1 of 2

                                                                            FILED
 1 DAVID L. ANDERSON (CABN 149604)                                             Jul 31 2020
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)                                         SUSANY. SOONG
 3 Chief, Criminal Division                                        CLERK, U.S. DISTRICT COURT
 4 WILLIAM FRENTZEN (LABN 24421)                                NORTHERN DISTRICT OF CALIFORNIA
   ANDREW F. DAWSON (CABN 264421)                                        SAN FRANCISCO
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7019
             FAX: (415) 436-7234
 8           andrew.dawson@usdoj.gov

 9 ADRIENNE ROSE (NYBN 5061619)
   Trial Attorney, Criminal Division
10
          1301 New York Avenue NW, Suite 600
11        Washington, DC 20005
          Telephone: (202) 532-4779
12        FAX: (202) 514-6113
          adrienne.rose@usdoj.gov
13
   Attorneys for United States of America
14
                                   UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17

18 UNITED STATES OF AMERICA,                          )   CASE NO. 3:20-mj-71049 MAG
                                                      )
19           Plaintiff,                               )   UNITED STATES’ MOTION TO SEAL
                                                      )   CRIMINAL COMPLAINT AND AFFIDAVIT AND
20      v.                                            )   [PROPOSED] ORDER
                                                      )
21 NIMA FAZELI,                                       )
                                                      )
22           Defendant.                               )
                                                      )
23

24           The United States, through undersigned counsel, respectfully moves this Court to seal the
25 Complaint, Affidavit, Arrest Warrant, and all associated documents in the above-captioned matter. The

26 government believes that if the existence of the Complaint and Arrest Warrant are made known to the

27 defendant, there is a risk that he will flee, destroy evidence, or otherwise obstruct the government’s

28

     MOTION TO SEAL AND [PROPOSED] ORDER             1
              Case 3:20-mj-71049-MAG Document 2 Filed 07/31/20 Page 2 of 2




 1 investigation. The government further requests that the Court order that the matter be unsealed upon

 2 execution of the arrest warrant.

 3

 4
     DATED: July 31, 2020                                      Respectfully submitted,
 5

 6                                                             DAVID L. ANDERSON
                                                               United States Attorney
 7

 8                                                             ________/s/________________
                                                               ANDREW F. DAWSON
 9
                                                               Assistant United States Attorney
10
                                           [PROPOSED] ORDER
11

12         On the motion of the United States, and good cause appearing therefor, the Court HEREBY

13 ORDERS that the Complaint, Affidavit, Arrest Warrant, and associated documents be filed under seal.

14 This matter will be unsealed upon execution of the arrest warrant.

15

16
     DATED: July 30, 2020                                      ___________________________________
17
                                                               HON. SALLIE KIM
18                                                             United States Magistrate Judge

19

20

21

22

23

24

25

26

27

28

     MOTION TO SEAL AND [PROPOSED] ORDER           2
